1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JESUS VASQUEZ,                                   )   Case No.: 1:19-cv-0327 - JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING MOTION TO APPOINT
                                                      )   CHRISTINA GARCIA AS GUARDIAN AD LITEM
13          v.                                        )   FOR MINOR PLAINTIFF JESUS VASQUEZ.
                                                      )
14   RICHLAND SCHOOL DISTRICT, et al.,                )
                                                      )   (Doc. 26)
15                  Defendants.                       )
                                                      )
16                                                    )
17          Jesus Vasquez asserts that his fifth-grade teacher engaged in inappropriate and violent conduct,
18   and the defendants violated his civil rights under federal and state law and are liable for related torts
19   under state law. (Doc. 1; Doc. 16) Christina Garcia now seeks appointment as the guardian ad litem
20   for Plaintiff, who is her son. (Doc. 26) For the reasons set forth below, the request is GRANTED.
21   I.     Appointment of a Guardian Ad Litem
22          Pursuant to the Federal Rules of Civil Procedure, “[a] minor . . . who does not have a duly
23   appointed representative may sue by a next friend or by a guardian ad litem.” Fed. R. Civ. P. 17(c)(2).
24   In addition, a court “must appoint a guardian ad litem - or issue another appropriate order - to protect a
25   minor or incompetent person who is unrepresented in an action.” Id. The capacity of an individual to
26   sue is determined “by the law of the individual’s domicile.” Fed. R. Civ. P. 17(b). Here, Plaintiff
27   resides in Kern County, California (See Doc. 1 at 1), and the law of the state governs.
28          Under California law, an individual under the age of eighteen is a minor, and a minor may

                                                          1
1    bring suit as long as a guardian conducts the proceedings. Cal. Fam. Code §§ 6502, 6601. A guardian

2    ad litem may be appointed to represent the minor’s interests. Cal. Code Civ. P. § 372(a). To evaluate

3    whether to appoint a particular guardian ad litem, the Court must consider whether the minor and the

4    guardian have divergent interests. Cal. Code Civ. P. § 372(b)(1). “When there is a potential conflict

5    between a perceived parental responsibility and an obligation to assist the court in achieving a just and

6    speedy determination of the action, a court has the right to select a guardian ad litem who is not a

7    parent if that guardian would best protect the child’s interests.” Williams v. Super. Ct., 147 Cal. App.

8    4th 36, 38 (Cal. Ct. App. 4th 2007) (internal quotation marks and citation omitted). “[I]f the parent has

9    an actual or potential conflict of interest with his child, the parent has no right to control or influence

10   the child's litigation.” Id. at 50.

11   II.     Discussion and Analysis

12           Here, Plaintiff is the thirteen-year-old son of Christina Garcia and is a minor under California

13   law. See Cal. Fam. Code § 6502. As a minor, his ability to bring suit is contingent upon appointment

14   by the court of a guardian ad litem. Upon review of the Complaint, it does not appear there are adverse

15   interests, because Jesus Vasquez is the only plaintiff in this action, and the only claims are asserted on

16   his behalf. Accordingly, appointment of Ms. Garcia as guardian ad litem for her son is appropriate. See

17   Burke v. Smith, 252 F.3d 1260, 1264 (11th Cir. 2001) (“Generally, when a minor is represented by a

18   parent who is a party to the lawsuit and who has the same interests as the child there is no inherent

19   conflict of interest.”); see also Anthem Life Ins. Co. v. Olguin, 2007 U.S. Dist. LEXIS 37669, at *7

20   (E.D. Cal. May 9, 2007) (observing “[a] parent is generally appointed guardian ad litem”).

21   III.    Conclusion and Order

22           The decision whether to appoint a guardian ad litem is “normally left to the sound discretion of

23   the trial court.” United States v. 30.64 Acres of Land, etc., 795 F.2d 796, 804 (9th Cir. 1986). Here, it

24   does not appear Ms. Garcia has conflicting interests, and as such she may be appointed to represent the

25   interests of her son. Therefore, the Court is acting within its discretion to grant Plaintiff’s motion for

26   appointment of Ms. Garcia as his guardian ad litem.

27   ///

28   ///

                                                           2
1         Based upon the foregoing, the Court ORDERS:

2         1.    The motion for appointment of Christina Garcia as guardian ad litem for Jesus Vasquez

3               (Doc. 26) is GRANTED; and

4         2.    Christina Garcia is appointed to act as guardian ad litem for plaintiff Jesus Vasquez,

5               and is authorized to prosecute this action on his behalf.

6
7    IT IS SO ORDERED.

8      Dated:   October 22, 2019                           /s/ Jennifer L. Thurston
9                                                  UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
